Citation Nr: 0819389	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1978.  He also had active duty for training in the 
Oregon National Guard from July 198, 1974 to December 8, 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In January 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

The veteran has been diagnosed with PTSD, but there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice   
must: (1) inform the claimant about the information and   
evidence not of record that is necessary to substantiate the   
claim; (2) inform the claimant about the information and   
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is  
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In the instant case, the veteran received timely notification 
prior to the initial unfavorable agency decision in January 
2004, which denied service connection for PTSD.  The RO 
notice letter dated in August 2003 informed the veteran what 
it still needed from him, regarding service connection 
including service connection for PTSD the status of his 
claim, what VA had received, what VA was responsible for, 
what VA would do, and how he could help.  He was also 
informed of what the evidence must show to support his claim.   

A similar compliant notice letter was sent to him again in 
February 2007.  The veteran was informed at that time that VA 
was requesting records from Fort Polk Army Hospital.  He was 
also requested to send detailed information regarding the 
stressful incident in service, including names, dates, and 
locations.  He was advised that incidents could be supported 
by statements from fellow servicemen, and it was requested 
that he send such evidence.  It is the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

On March 3, 2006, The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A.   
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter properly informing 
the veteran in this regard was sent in February 2007.   

Adequate notice was provided prior to the last RO 
adjudication, which was by means of the March 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet.App. 370, 376 (2006) (As long as a 
determination was made following the notice letter, there is 
no need to draw a distinction as to whether an adjudicatory 
decision was issued in a rating decision or a statement of 
the case.)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.   
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

Service treatment records have been obtained.  The RO 
attempted to secure records from Fort Polk Army Hospital 
without success.  The veteran was so informed of this in a 
letter dated in May 2007 and requested to supply any service 
medical records he had.  The RO has secured the veteran's 
service personnel records.  An attempt to secure records from 
the Oregon National Guard was also unsuccessful.  In a letter 
dated in July 2004, the RO was informed by the Oregon 
National Guard that there were no records for the veteran.  
VA treatment records are also on file.  No other treatment 
records have been identified. A VA examination has been 
conducted.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that to the extent possible, the duty to assist has been met.  
38 U.S.C.A. § 5103A.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.   

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).   

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.  

The veteran did not engage in combat with the enemy, so his 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged in- service stressor.   Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.   Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v.  Brown, 9 
Vet. App. 389, 395 (1996). 

The veteran has been diagnosed with PTSD.  (See, e.g. VA 
treatment records of June 2000, September 2000, July 2003, 
September 2003, November 2003 and January 2004 as well as VA 
examination report of October 2003.  Thus, one of the 
criteria for establishment of service connection for PTSD has 
been met.  

On VA examination in October 2003, a VA examiner found that 
the veteran had no diagnosis for PTSD due to military 
stressor as reported by the veteran, and that he had PTSD, 
moderate, due to childhood abuse and pre-military and post-
military stressors.  On the other hand, VA examiners have 
diagnosed PTSD in treatment records as being related to 
military trauma.  (See, VA treatment records of September 
2000, July 2003, September 2003, November 2003 and January 
2004).   Thus, the record contains medical evidence 
associating the veteran's PTSD with an inservice stressor, 
and as well as a finding that his PTSD is not related to 
service.  However, the evidence does not establish that the 
veteran's claimed inservice stressor occurred.  Absent a 
verified stressor, the claim cannot prevail.  

As to the stressful incident claimed, the veteran contends 
that he sustained injuries from an explosion during service 
in the Oregon National Guard in 1974.  He states that he was 
burned over his arms, face and hands when a natural gas 
explosion occurred at the PX, throwing him 300 feet and 
rendering him unconscious.  He states that he was treated for 
about a month at the Fort Polk Army Hospital.  (See, July 
2003 statement from the veteran).  

The veteran's service treatment records do not contain any 
reference to a burn injury.  His service separation 
examination report dated in December 1977 shows that he had a 
scar of the left wrist without further description and there 
is no showing that the scar is the result of a burn.  An 
attempt to verify the veteran's claimed stressor by 
contacting the Army Hospital at Fort Polk for hospitalization 
records was made and in February 2008, the RO was informed 
that no records were on file.   Additionally, current records 
do not reflect that the veteran has any residuals from his 
claimed burn injury in service.  In September 2003, the 
veteran underwent a VA examination of his skin resulting in a 
clinical finding of completely normal skin.  The VA examiner 
stated that by the veteran's reports, he was burned over 
twenty-five percent of his body but there was no evidence of 
any residuals, either visible or palpable, and the veteran 
had normal function of all involved parts.  

In addition, after he left service in 1978, the first records 
of the veteran's mental problems begin some twenty-five years 
after discharge when depression and PTSD were noted in  VA 
records in June 2000 (depression/PTSD was found).  The record 
before the Board shows that PTSD was diagnosed in  2000, 
decades after the veteran left service.  And while has been 
diagnosed with PTSD related to military trauma by VA 
clinicians as noted above, the Board is not  required to 
grant service connection for PTSD because a  physician may 
have accepted the veteran's description of his  active 
service experiences as credible.  See Wilson v.   Derwinski, 
2 Vet. App. 614 (1992).  Such statements are undermined by 
two factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) there was no objective review of the in-service 
evidence or any other contemporaneous indicia that might 
bolster the veteran's reported stressor.  A medical provider 
cannot provide supporting evidence that the claimed in-
service stressor actually occurred based upon post-service 
medical examination.  The Board is not required to accept the 
veteran's uncorroborated account of his active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
It is notable that the VA examiner who found that the 
veteran's PTSD was not related to his military service 
conducted an in depth examination and history, reviewed the 
claims file and offered rationale for his finding.   

In summary, based on the evidence of record, the Board finds 
that the veteran did not engage in combat, and the only 
evidence of an in-service stressor is contained in his own 
uncorroborated statements.  The evidence does not indicate 
that the veteran was treated in service for burns as a 
residual of an explosion.  The Board acknowledges that the 
record contains diagnoses of PTSD, and associating the 
diagnoses with service.  Notwithstanding these diagnoses, 
service connection for PTSD is not warranted, because there 
is no credible supporting evidence that the claimed in-
service stressor on which the diagnoses are based occurred.  
In the absence of a verified stressor, the diagnoses of PTSD 
related to service which are of record are not sufficient to 
support the claim.  The Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
38 U.S.C.A. § 5107(b).   


ORDER

Service connection for PTSD is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


